Opinion by
Judge Lindsay:
The debt, for which the note was given, was contracted before the marriage between the parties. The marriage extinguished it. It was not like a debt due to the wife from a third person, which, the husband was bound to reduce to possession in order to perfect his title. After the marriage the debt had no existence. It was in law satisfied. As it did not exist it could not be restored to the wife when the divorce was granted. Neither could the judgment of divorce revive the liability of the husband to his quondam wife.
Upon the statements of the appellee, her petition should have been dismissed. Judgment reversed and cause remanded for a judgment conforming to this opinion.